nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Background Check Yourself  Enter a Name &amp; Search for Free! View Background Check Instantly.     checkpeople.com/background      Divorce Records Search  1) Search for Free Online 2) Find Divorce Records Instantly!     divorce.archives.com      Free Legal &amp; Law Advice  DUI, Civil, Criminal, Divorce, Bankruptcy, Real Estate, Accidents, &amp; All Other Types!      lawyerhelp247.com      Free Bankruptcy Consult  Don&#39;t File Bankruptcy w/o the Facts Get a Free Consultation Here.     www.sagarialaw.com/Bankruptcy      People Search-Search Free  Locate Anyone Easily and Quickly. Search by Name for Instant Results.     www.peoplefinders.com      Do you need a lawyer?  We connect Contra Costa County residents with qualified lawyers. Trusted since 1934.      cccba.org      Pager / Beeper service  Pager / voicemail service 5.75/Mo. We Deliver in SF Bay Area     imustsell.com/pagers.html      Find Birth Records Online  Discover the story of you.     ancestry.com/BirthRecords            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   Supreme Court Judgements   US Supreme Court Docket   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   District Court Records   Las Vages NV   Court Cases   Civil Appeal Attorney   LasVegas NV   Phone Number in Reno NV   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   About Reno Nevada   Case Attorney   Nevada Court   County Court   Judicial Search   Clerk of the Circuit Court   Court Search   House in Las Vegas NV   Court Dates                            © 2014 All rights reserved. Privacy policy